Frankum, Justice.
This case is before this court upon the grant of writ of certiorari to the Court of Appeals. See Woodall v. Pharr, 117 Ga. App. 405. (160 SE2d 656) where the relevant facts are fully set forth. The Court of Appeals, in affirming the judgment of the trial court, based its opinion and judgment squarely on the ruling of this court in McDougald v. Dougherty, 11 Ga. 570, 588, which ruling was re-iterated by this court on the subsequent appearance of the same case at 14 Ga. 674. We can see no distinction between the point ruled upon in those cases and the question here presented. Following the rulings in those cases, we affirm the judgment of the Court of Appeals.

Judgment affirmed.


All the Justices concur, except Mobley and Undercofler, JJ., who dissent.